Citation Nr: 1746863	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1989 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board previously considered this appeal in December 2016, and remanded this issue for additional development.  After the development was completed, the case returned to the Board for further appellate review.


FINDINGS OF FACT

Service-connected disabilities do not render the Veteran unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

TDIU Consideration

The Veteran contends that he is entitled to total disability rating due to individual unemployability.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes, but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

During the period on appeal, the Veteran was service connected for eight disabilities, which combined totaled 80 percent prior to November 1, 2017, with intermittent periods of temporary total disability due to surgeries, and 90 percent thereafter.  The Veteran's service-connected disabilities consist of the following: psoriasis (60 percent); left knee total replacement (100 percent from September 27, 2016, and 30 percent from November 1, 2017); hypertension (10 percent); right and left wrist carpal tunnel syndrome (10 percent each); right knee pain (10 percent); left knee pain (10 percent prior to September 27, 2016), and; musculoskeletal back pain (10 percent).

While the Veteran meets the schedular criteria for TDIU, the central inquiry is whether he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.   See Hatlestad, 5 Vet. App. at 529.  

On the Veteran's December 2008 claim for TDIU, he reported that he last worked in October 2007 in maintenance.  The highest level of education completed was high school and he reportedly worked in maintenance since 1998.  VA treatment records reflect he had jobs working on boilers, as a mechanic, at a tomato processing plant and as a store clerk at various points.  The Veteran's employer from 1998 to 2007 indicated that his employment ended due to partial closure of the facility and did not report any concessions made by reason of disability.  The company he worked for briefly in 2007 indicated that the Veteran's employment termination was an "orientation release."

In November 2008, a private doctor opined that the Veteran is permanently and totally disabled, preventing him from securing or following any substantially gainful work, noting the Veteran's knee osteoarthritis, psoriasis, and inguinal hernia.  The doctor stated that the Veteran is unable to tolerate standing more than a few hours, cannot use his elbow with a psoriasis flare, and cannot lift more than 50 pounds.  Notably, the Veteran is not service connected for a hernia.

The Veteran submitted a November 2008 letter he had received in response to his application for a Maintenance Helper position.  The letter indicated that his medical restrictions due to bilateral knee osteoarthritis of no heavy lifting or prolonged working on his knees, as found in the October 2008 United States Civil Service Commission Certificate of Medical Examination, would prevent him from being accommodated in this specific position.  

The Veteran underwent a VA examination of his knees and back in April 2009.  The examiner opined that the pain in the Veteran's knees likely limits his ability to spend a full day standing and walking and his low back strain also does likely limit his ability to work a full eight-hour day.  Although, the examiner also thought the condition would improve.

During a May 2009 examination the Veteran reported he stopped working in 2007 as he was laid off because of downsizing and he looked at many places without success.  He indicated he was still working and was willing to work at any suitable job that was available.  

In February 2010, the Veteran underwent another VA examination.  With respect to his psoriasis, the examiner noted that the Veteran treats the condition with subcutaneous injections and it does not cause any limitations of activities of daily life or job.  With respect to the Veteran's carpal tunnel syndrome, the examiner indicated that the condition is relatively asymptomatic and the Veteran reported that he no longer drops things or has any weakness in his hands since his surgery in 2000 and 2001.  The examiner stated that the Veteran's hypertension is controlled with medication.  With respect to the Veteran's knee disability, the Veteran reported pain in both knees.  He stated that walking is painful and prolonged standing can aggravate the condition.  The examiner indicated the Veteran reported back pain that is exacerbated two to three times a day causing pain of a 4 on a scale to 10.  The examiner noted the Veteran recently began working as a store clerk for four hours a day on most days.  The examiner noted there were no limitations that would impair gainful employment or activities of daily living. 

In his October 2011 substantive appeal, the Veteran stated that his hands hurt and it is difficult to write and open jars sometimes.  He indicated that after four hours at work, his knees hurt and were stiff.  He also said that sometimes it is difficult to get up when he squats.

On VA skin examination in January 2015, the examiner opined that the Veteran's skin disability did not affect his ability to work.

The record reflects that the Veteran underwent a left total knee replacement in September 2016.

Further, the evidence reflects that the Veteran's employment situation changed during the pendency of his appeal with his acquisition of at least part-time employment in approximately early 2010 as a store clerk.  A subsequent September 2016 record form Adventist Medical Center indicated he was retired.  As a result, the VA requested that the Veteran provide information as to his employment from December 2008 to present, as instructed in the December 2016 Board remand.  The Veteran did not submit a response.

A September 2016 private medical record noted the Veteran was retired and indicated his activity level to be "occasional physical work."  The record noted the highest level of education was high school and work hazards were hazardous materials and heavy lifting or twisting

The Veteran received additional VA examinations in January 2017 to assess each service-connected disability's impact on his ability to maintain substantially gainful employment.  

On VA examination of the knees, the examiner opined that the Veteran's bilateral knee disability affects his ability to perform physical labor.  The examiner described the Veteran's inability to walk more than three blocks with his dogs in less than 45 minutes, difficulty climbing six steps, limited weight carrying ability of 25 pounds, limited ability to stand more than 15 to 20 minutes, and an inability to kneel or squat.  The examiner also noted that the Veteran quit his job at a commissary in 2010 solely due to his bilateral knee disability.

On VA examination of the skin, spine, hypertension, and bilateral wrist disabilities, the examiner found that these conditions would not impact the Veteran's ability to work.

Based on the foregoing, the evidence does not clearly and factually show that he is unable to seek or maintain substantially gainful employment on account of his service-connected disabilities.  The VA medical opinions all state that the Veteran would not be prohibited from maintaining substantially gainful employment as a result of his service-connected disabilities.  While the January 2017 VA examination opinion for the bilateral knees mentioned difficulty with physical labor, the Board notes that this opinion does not preclude sedentary labor.  The Veteran's education and work history also do not reflect he would be precluded from such employment as he has a high school degree and has held a variety of jobs.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  While the Board considered the private opinion that the Veteran would not be able to obtain gainful employment, the Board notes this opinion was a form and the only explanation given for the opinion was that the Veteran could not stand more than a few hours, could not use the elbow or lift more than 50 pounds.  It is unclear if the private physician considered the entire record, had a full history, considered the education or work history.  The Board further notes that the examiner considered the nonservice connected hernia in coming to this conclusion.  Additionally, the Board finds the VA examinations throughout the period on appeal to be very probative as the examiners reviewed the record, examined the Veteran and provided a rationale.  Furthermore, VA treatment records also do not reflect the condition prevents the Veteran from securing or following substantially gainful employment.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Veteran was provided a VCAA notice regarding development of his total disability based on individual unemployability claim in April 2009.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained, as have records of VA and private treatment.  VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  Given the Veteran's actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to request for his employment history.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim.  During the examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in December 2016.  The Board instructed the AOJ to request employment history information from the Veteran, schedule VA examinations to evaluate his ability to maintain substantially gainful employment, and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

A total disability rating based on individual unemployability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


